Order entered September 9, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00909-CV

                   IN THE INTEREST OF O.M. AND M.M., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53875-2018

                                           ORDER
       Before the Court is appellant’s September 5, 2019 motion to extend time to file her

opening brief. We GRANT the motion and ORDER appellant’s opening brief be filed no later

than September 25, 2019.

       We note the motion does not include the certificate of conference required by Texas Rule

of Appellate Procedure 10.1(a)(5). Any further motions shall include the certificate.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE